Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 10, and 11, the prior art of record does not disclose, teach, or fairly suggest, “the collimating channels of different collimating channel groups are different in size” in combination with “the moving portion is configured to change a position of the x-ray beam to cause the x-ray beam to sequentially pass through the collimating channels of the same collimating channel group of the collimator” and the other limitations of the independent claims.
Dependent claims are allowed based on their dependence from one of claims 1, 10, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grazing angle x-ray focusing devices, or so-called Wolter optics, are known to exist with different hole sizes, as shown in Cash (2002/0106055).  However, when these devices appear, the holes are always concentric and activated simultaneously.  The combination of differently sized (and therefore differently focused) Wolter optics sequentially activated does not appear in the prior art of record.
Yu et al. (8,788,017) discloses a collimator having holes of different sizes, and those sizes are selectable by rotating the collimator holder with respect to the source holder.  This enables sequential 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884